Citation Nr: 1647911	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-09 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a heart condition, claimed as chest pain. 

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for degenerative arthritis of the left ankle.

6.  Entitlement to service connection for degenerative arthritis of the right ankle.

7.  Entitlement to service connection for a prostate disorder.

8.  Entitlement to service connection for a sinus disorder.

9.  Entitlement to service connection for a left heel disability.
10.  Entitlement to service connection for a right heel disability.  

11.  Entitlement to service connection for recurrent urinary tract infections.

12.  Entitlement to service connection for a breathing disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1970 until August 1973.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a heart condition, claimed as chest pain; degenerative disc disease of the lumbar spine; degenerative arthritis of the left ankle; degenerative arthritis of the right ankle; a prostate disorder; a sinus disorder; a left heel disability; a right heel disability; recurrent urinary tract infections; and a breathing disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus was incurred in the Veteran's active service.
2.  The Veteran does not have a bilateral hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). VA's duty to notify was satisfied by letter dated July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran has not identified any additional available, outstanding records pertinent to the issues decided herein.

Additional VA treatment records were associated with the claims folder after the February 2013 statement of the case.  Those records, however, do not contain audiological findings showing a hearing loss disability for VA purposes.  Accordingly, the Board finds that the records are not pertinent and remand for consideration by the RO is not required.  See 38 C.F.R. § 19.31(b) (2015).  
The Veteran was also afforded a VA audiology evaluation in November 2010.  The November 2010 VA audiology evaluation in this case is adequate, as it was predicated on an audiometric evaluation and fully addressed the rating criteria relevant to rating the disability in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to the etiology opinion provided for tinnitus, as discussed below, that opinion is inadequate.  However, in light of the Board's favorable decision as to that issue, there is no prejudice to the Veteran.  There is no indication that the audiometric testing itself was inadequate, and the Veteran has not indicated that his hearing has worsened since he was last evaluated.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with obtaining a VA examination or opinion as to the service connection issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Regarding lay testimony, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Due to the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  A veteran is also competent to report exposure to hazardous noise, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or injury, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he asserts is due to acoustic trauma sustained on the artillery field during his period of active service.  The Veteran's DD214 shows that he had Sharpshooter and Expert M16 Badges.  In light of the nature of this Veteran's service, exposure to in-service hazardous noise is established.

Prior to enlistment, a November 1969 report of medical examination showed the following hearing acuity findings:

Hertz
500
1000
2000
3000
4000
Right ear
10
10
10
X
10
Left ear
10
10
10
X
10

On his September 1970 entrance report of medical examination, the Veteran's hearing acuity was recorded as follows:	

Hertz
500
1000
2000
3000
4000
Right ear
5
0
5
X
5
Left ear
5
0
5
X
15

At separation, the Veteran's hearing acuity measured as follows:

Hertz
500
1000
2000
3000
4000
Right ear
0
0
0
0
0
Left ear
0
0
0
0
0

VA audiology records show that in October 2010 the Veteran's hearing acuity measured as follows: 

Hertz
500
1000
2000
3000
4000
Right Ear
25
25
25
35
30
Left Ear
20
20
25
30
25

The Veteran gave a history of bilateral hearing loss that began "over many years," and tinnitus that first began while in service.  The Veteran's audiologist noted that the Veteran had an overall shift in hearing of 10 decibels from 1970 to 1972 and shown by his entrance and separation examination reports.  

The Veteran underwent a VA audiology evaluation in November 2010.  Again, the Veteran gave a history of exposure to artillery noise while in service, and denied high level noise exposure following separation from service.  He reported constant tinnitus that had a gradual onset while he was enlisted in the Army.  Audiometric testing results showed the following:

Hertz
500
1000
2000
3000
4000
Right Ear
15
25
25
35
35
Left Ear
20
25
30
30
25

Speech recognition scores were 94 percent bilaterally.  The examiner indicated that the Veteran had bilateral hearing loss that was not considered a disability for VA purposes, and bilateral tinnitus.  The examiner then opined that bilateral hearing loss and tinnitus were unrelated to the Veteran's period of service, as the Veteran had normal hearing bilaterally while in service and that per medical literature there was an insufficient scientific basis for delayed onset hearing loss.  With regard to tinnitus, the examiner noted that, despite the Veteran's testimony, there were no documented complaints of tinnitus in service.  

In his April 2011 notice of disagreement, the Veteran cited to an article titled "The Institute of Medicine Released Landmark Study on Military Noise Exposure" in which it was reported that a recent study showed that noise induced hearing loss could have a delayed onset.

Resolving all reasonable doubt in the Veteran's favor, the foregoing evidence demonstrates that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  First, the Veteran has a current diagnosis tinnitus.  Second, he has competently and credibly testified that he was exposed to hazardous military noise during his period of active service, and that tinnitus had its onset in during his period of active service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, there is evidence of in-service incurrence of exposure to hazardous noise and tinnitus.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Third, he has competently and credibly testified that he experienced symptoms of tinnitus since separation from service.  The VA medical opinion of record pertaining to tinnitus is inadequate, as it was based solely on the absence of reported in-service complaints of tinnitus.  Whether the Veteran's testimony is credible is an adjudicative determination, and the Board finds him credible as he has consistently reported tinnitus having its onset in service.  His testimony is competent to establish that his currently diagnosed tinnitus had its onset during his period of active service following sustained acoustic trauma.  Accordingly, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.

Entitlement to service connection for bilateral hearing loss, however, is not warranted as the Veteran does not have a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  All of the audiometric testing results of record do not show a hearing loss disability for VA purposes.  Id.  In the absence of evidence of a current bilateral hearing loss disability for VA purposes, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 1110, 5103; 38 C.F.R. §§ 3.159, 3.303, 3.385.  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Regarding the Veteran's remaining claims, remand is required for issuance of a statement of the case.  In January 2016, the Veteran submitted a timely notice of disagreement to a November 2015 rating decision that denied entitlement to service connection for a heart condition, claimed as chest pain; degenerative disc disease of the lumbar spine; degenerative arthritis of the left ankle; degenerative arthritis of the right ankle; a prostate disorder; a sinus disorder; a left heel disability; a right heel disability; recurrent urinary tract infections; and a breathing disorder.  To date, a statement of the case (SOC) has not been issued addressing those issues.  Therefore, on remand, an SOC should be issued, and the Veteran should be afforded an opportunity to submit a substantive appeal as to those issues.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issues of entitlement to service connection for a heart condition, claimed as chest pain; for degenerative disc disease of the lumbar spine; degenerative arthritis of the left ankle; degenerative arthritis of the right ankle; a prostate disorder; a sinus disorder; a left heel disability; a right heel disability; recurrent urinary tract infections; and a breathing disorder.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of these claims following the issuance of the statement of the case unless he perfects his appeal by filing a substantive appeal.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


